—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Golia, J.), rendered April 23, 1996, convicting him of robbery in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record amply demonstrates that the defendant knowingly, voluntarily, and intelligently entered his plea of guilty (see, People v Martin, 204 AD2d 353; People v Santana, 176 AD2d 360; People v Gosso, 130 AD2d 683). The defendant’s claim that he did not fully comprehend the consequences of his plea because he was under the influence of medication at the time he entered his plea is flatly contradicted by the record. The court sufficiently inquired of the defendant and defense counsel to insure that the defendant understood the consequences of his plea and that the plea was knowing, voluntary, *390and intelligent (see, People v Martin, supra; People v Santana, supra; People v Gosso, supra). Bracken, J. P., Pizzuto, Altman and Krausman, JJ., concur.